Citation Nr: 1801512	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO. 12-16 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a left ring finger disability.

2. Entitlement to service connection for a thoracolumbar spine (lower back) disability.

3. Entitlement to an initial rating in excess of 10 percent prior to July 2, 2012, and in excess of 20 percent thereafter, for degenerative disc disease of the cervical spine (neck) with spondylosis.

4. Entitlement to an initial rating in excess of 40 percent for right upper extremity radiculopathy associated with degenerative disc disease of the cervical spine (neck) with spondylosis.

5. Entitlement to an initial rating in excess of 30 percent for left upper extremity radiculopathy associated with degenerative disc disease of the cervical spine (neck) with spondylosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Jiggetts, Associate Counsel


INTRODUCTION

The Veteran served in both the Army Reserves and the Army National Guard, and was called to active duty for the following periods: from August 1989 to December 1989; from July 2001 to August 2001; from April 2004 to May 2004; and, from October 22, 2004 to October 24, 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. In that decision, the RO granted service connection for degenerative disc disease of the cervical spine, assigning a 10 percent rating; denied service connection for a left ring finger disability; and, denied service connection for a thoracolumbar spine disability. The Veteran timely appealed.

During the pendency of the appeal, the RO, in an October 2013 rating decision, increased the rating for degenerative disc disease of the cervical spine to 20 percent effective July 2, 2012; granted service connection for right upper extremity radiculopathy, assigning a 40 percent rating; and, granted service connection for left upper extremity radiculopathy, assigning a 30 percent rating. As the disability ratings assigned do not represent a total grant of benefits, the claim for increased ratings remains before the Board. AB v Brown, 6 Vet. App. 35, 39 (1993).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2017. A transcript of that hearing has been associated with the Veteran's claim file. 

Additional evidence was provided by the Veteran, through her representative, and has been associated with the claims file. The Veteran waived consideration of this additional evidence by the local RO, and requests adjudication by the Board.

The Board will proceed with appellate review.


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of a left ring finger disability.

2. Resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence establishes that the Veteran's lumbosacral strain is related to her active duty service.

3. Prior to July 2, 2012, the Veteran's service connected cervical spine disability was manifested by subjective complaints of pain and forward flexion of no worse than 45 degrees; but no ankylosis was shown, and the Veteran did not experience incapacitating episodes of at least two weeks in any 12-month period. 

4. Since July 2, 2012, the Veteran's service connected cervical spine disability has been manifested by subjective complaints of pain and forward flexion of no worse than 35 degrees; but no ankylosis was shown. 

5. The Veteran's right upper extremity radiculopathy is manifested by moderate intermittent pain; and there is no evidence of severe incomplete paralysis or complete paralysis.

6. The Veteran's left upper extremity radiculopathy is manifested by moderate intermittent pain; and there is no evidence of severe incomplete paralysis or complete paralysis.


CONCLUSIONS OF LAW

1. The criteria for service connection for a left ring finger disability have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2. The criteria for service connection for lumbosacral strain have been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017). 

3. Prior to July 2, 2012, the criteria for a disability rating in excess of 10 percent for a cervical spine disability have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.40, 4.59, Diagnostic Codes 5242 and 5243 (2017).

4. Since July 2, 2012, the criteria for a disability rating in excess of 20 percent for a cervical spine disability have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.59, Diagnostic Codes 5242 and 5243 (2017).

5. The criteria for a disability rating in excess of 40 percent for the right upper extremity radiculopathy have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.59, 4.124a, Diagnostic Codes 8510 (2017).

6. The criteria for a disability rating in excess of 30 percent for the left upper extremity radiculopathy have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.59, 4.124a, Diagnostic Codes 8510 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

Here, the RO sent correspondence throughout the appeals process, but specifically in February 2009, that informed the Veteran of what evidence was needed to establish the benefits sought, of what VA would do or had done, and of what evidence the Veteran should provide. In addition, the letter informed the Veteran of how disability ratings and effective dates are assigned. The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claims, with an adjudication of the claims by the RO subsequent to receipt of the required notice. There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). Thus, VA has satisfied its duty to notify the Veteran. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate a claim for the benefits sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159. The evidence of record contains the Veteran's service treatment records, lay statements of the Veteran, as well as post-service treatment from both private and VA treatment providers. Also of record are VA examinations conducted in May 2009, July 2009, August 2013, August 2015, and May 2017. 

Although a VA examination was not provided in connection with the left ring finger claim, the Board finds that the record does not call for one. See 38 C.F.R. § 3.159(c)(4) (2017). In this case, as discussed below, there is simply no indication that the Veteran injured her left ring finger in service. As such, VA is not required to afford the Veteran an examination as to this claim, and therefore, VA has no duty to inform or assist that was unmet. Duenas v. Principi, 18 Vet. App. 512, 517 (2004). See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist).

In light of the foregoing, the Board concludes that the VA's duties to the Veteran have been fulfilled as to the issues decided herein. As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007). 


II. Legal Criteria & Analysis - Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017). Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. See Hickson v. West, 12 Vet. App. 247 (1999).

Left Ring Finger Disability

The Veteran contends that she injured her left ring finger during basic training in September 1989.

Service treatment records are silent as to any complaints, findings or treatment for an injury to or disability of the left ring finger while in active military service.

Post service treatment records are silent as to any complaints, findings or treatment for an injury to the left ring finger.

The Veteran testified at a Board hearing in August 2017 that she injured her left ring finger in September 1989 when her ring got stuck on a gate, tearing the skin and exposing the bone and tendons; that she was treated on base at a hospital in Fort Jackson; and, that they gave her sutures and observed it until she was ready to go back on duty. She stated further that her left ring finger gets stiff a lot, and oftentimes swells; and, that she did not seek treatment again after the initial hospital visit. 

The only evidence of record of a left ring finger disability is the lay evidence in this case, in particular the Veteran's statements and testimony at the August 2017 Board hearing that she incurred a left ring finger disability in service during basic training. The Board finds the Veteran both competent and credible. However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue here (a left ring finger disability), it falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). In other words, although the Veteran is competent to report the presence of symptoms such as pain and swelling, a left ring finger disability is not the type of condition that is amenable to mere lay diagnosis - specific findings are needed to properly assess and diagnose a left ring finger disability, and to determine its etiology. Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board finds that upon review and consideration of the Veteran's service treatment, VA, and private treatment records; and the Veteran's lay statements, the Veteran does not have a current diagnosis of a left ring finger disability. In the absence of any competent and credible evidence of a current left ring finger disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability. Brammer, 3 Vet. App. at 225. Without competent evidence of a current left ring finger disability due to disease or injury, the Board must deny the claim. See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against this claim, that doctrine is not helpful to the claimant. See 38 U.S.C § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Thoracolumbar Spine (Lower Back) Disability

Service treatment records reflect the Veteran complained of lower back pain throughout service. A July 2001 record reflects the Veteran complained of lower back pain after bouncing around in a military truck. In August 2001, a determination was made by VA that her lower back pain was in the line of duty. A September 2001 record reflects a normal MRI of the lumbar spine. October 2001 x-rays reflect a normal lumbar spine, with no spondylosis, fractures, or subluxations. A November 2001 record reflects the Veteran continued to complain of lower back pain. An October 2004 record reflects the Veteran injured her back in a motor vehicle accident when the military truck she was riding in was hit from behind by another vehicle.

Post service treatment records from Metairie Orthopaedic Clinic in Metairie, Louisiana, are associated with the Veteran's claims file. These records reflect the Veteran continued to complain of chronic lower back pain within one year after separation from service. Letters from the Veteran's treating physician in July 2005, August 2005, October 2005, March 2006, July 2006, and September 2006 reflect the Veteran's complaints, treatment, and medication management of her chronic lower back pain.

Post service treatment records from the Atlanta VAMC are associated with the Veteran's claims file. These records reflect ongoing complaints and treatment for disabilities that include lower back pain. A September 2014 record reflects the Veteran received an epidural injection in August 2014 for lower back pain.

A VA examination of the Veteran's lower back was conducted in May 2009. The Veteran reported a history of multiple injuries to her spine between 1989 and 2005 resulting in moderate pain. Upon examination, the examiner noted the Veteran had no ankylosis of the thoracolumbar or cervical spine; no spasms, atrophy, or guarding; and a normal gait. Forward flexion of the thoracolumbar spine was 90 degrees. The examiner diagnosed the Veteran with a normal lumbar spine.

Post service treatment records from Louisiana State University Health Care are associated with the claims file. A June 2010 record reflects the Veteran complained of chronic pain in her neck, shoulders, and lower back due to degenerative disc disease that was increasing in severity and not relieved by anything.

Another VA examination of the Veteran's lower back was conducted in May 2017. After a review of the Veteran's file, and an in-person examination of the Veteran, the examiner diagnosed the Veteran with lumbosacral strain and opined that it is less likely than not that the Veteran's current back strain is due to any remote strains she may have incurred in military service years ago, as those strains would have resolved years ago. The examiner stated further that it is more likely as not that her current strain is of recent origin and incurred on her current civilian job or at home. As rationale, the examiner stated that through the years, the Veteran's back pain has recurred as she has aged, become more and more physically deconditioned, and gained weight. All of these factors predispose her to recurring strains. If there are x-rays documenting lumbar DJD, this condition also is not due to any remote back strains. Degenerative changes are due to longstanding (years) of repetitive or prolonged stress to the lumbar spine that comes with aging, physical deconditioning, and weight gain.

A November 2017 letter from a physician at the Atlanta VA primary care service line reflects the Veteran is assigned to the Gwinnet VA outpatient clinic. This physician opined that according to the Veteran's in-service medical records, she started having back pain due to injury and was treated in the military. The physician opined that after reviewing the Veteran's military and current medical records, it is her opinion that the Veteran's chronic back pain is more likely than not a continuation of the condition she suffered while on active duty.

The Veteran testified at a Board hearing in August 2017, reporting three injuries to her back while in service. She testified that she initially injured her lower back while mopping and was diagnosed with a back strain; that she later injured her back in California when the military truck she was riding in hit bumpy terrain, causing her to hit her head on the top of the roof; and, that she was in another motor vehicle accident when the military truck she was riding in was rear-ended by another truck. She also reported having lower back pain continuously since the accident in last motor vehicle accident in October 2004. The Board finds that the Veteran is both competent to report objective signs and symptoms she experienced both during and after service, and that she is credible in those reports. 

In light of the above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise. In particular, the Board looks to the service treatment records, the Metairie Orthopaedic Clinic records, the Atlanta VAMC records, and the May 2009 and May 2017 VA examinations, all of which indicate that the Veteran began having thoracolumbar (lower back) problems while in service that continued to the present. The May 2017 VA examiner diagnosed the Veteran's low back disability as lumbosacral strain. The Board looks further to the November 2017 physician's letter, which indicates that the Veteran's lower back disorder is likely related to service. As such, and resolving all reasonable doubt in the Veteran's favor, the service-connection claim for lumbosacral strain is granted.

III. Legal Criteria & Analysis - Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran. Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine

Spine disabilities are rated pursuant to the criteria of a General Rating Formula for Diseases and Injuries of the Spine governing Diagnostic Codes 5235 to 5243, set forth in 38 C.F.R. § 4.71a. Under this General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine. 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

Following the criteria, Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Here, the Veteran seeks an initial rating in excess of 10 percent prior to July 2, 2012, and in excess of 20 percent thereafter, for degenerative disc disease of the cervical spine (neck) with spondylosis. Because of this staged rating, the Board will review each period of appeal separately.

Prior to July 2, 2012

Post service treatment records from Metairie Orthopaedic Clinic in Metairie, Louisiana, are associated with the Veteran's claims file. An October 2005 record reflects the Veteran continued to complain of chronic neck pain into the shoulders and the right upper arm, and that the physician determined the Veteran had an impairment of her cervical spine, including problems that involved the right shoulder which the physician felt was significantly related. Letters from the Veteran's treating physician in July 2005, August 2005, October 2005, March 2006, July 2006 and September 2006 reflect the Veteran's complaints, treatment, and medication management of her neck pain.

A VA examination of the Veteran's cervical spine was conducted in May 2009. The Veteran reported a history of multiple injuries to her spine between 1989 and 2005 resulting in moderate pain. Upon examination, the examiner noted the Veteran had no ankylosis of the cervical or thoracolumbar spine; no spasms, atrophy, or guarding; and a normal gait. Forward flexion of the cervical spine was 45 degrees. The examiner diagnosed the Veteran with degenerative disc disease (DDD) of the cervical spine.

A July 2009 VA examination reflects the Veteran reported a history of multiple injuries to her spine between 1989 and 2005; an October 2004 motor vehicle accident that resulted in continuous spine pain; and, moderate pain daily. Upon examination, the examiner noted there was no ankylosis of the cervical or thoracolumbar spine; no spasms, atrophy, or guarding; and a normal gait. Forward flexion of the cervical spine was measured at 45 degrees. The examiner diagnosed the Veteran with DDD of the cervical spine with mild spondylosis.

Upon review of the relevant medical and lay evidence prior to July 2, 2012, the Board finds that the Veteran's symptoms are consistent with the 10 percent rating currently assigned, based on the degree of forward flexion and the lack of ankylosis. To obtain a higher rating for the Veteran's spine disability, it is necessary to show forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; abnormal gait; or, ankylosis. For this period, however, the Veteran's forward flexion was no worse than 45 degrees; and no abnormal gait or ankylosis was noted. Additionally, there is no evidence that the Veteran experienced incapacitating episodes of at least 2 weeks duration during the period on appeal. Thus, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's cervical spine disability at any point prior to July 2, 2012.
 
Further, with regard to objective neurological abnormalities associated with the Veteran's spine disability, the Board notes that the Veteran is separately service connected for radiculopathy of the left and right upper extremities associated with degenerative disc disease of the cervical spine. No other neurological disorders have been diagnosed. Accordingly, a separate rating based on objective neurological abnormalities is not warranted at any time during the period on appeal. 

After July 2, 2012

An August 2013 VA examination reflects the Veteran reported a history of injuries that occurred during military service, and the worsening of her condition over time for which she received injections to her neck and back.  Forward flexion of the cervical spine was measured at 45 degrees. The examiner noted less movement than normal; pain on movement; and localized tenderness to the neck. There was no ankylosis; no guarding; no muscle spasms; no atrophy; normal gait; and no incapacitating episodes. The examiner opined that the Veteran's diagnosis of degenerative disc disease with mild spondylosis had progressed, with evidence of radiculopathy.

An August 2015 VA examination reflects the Veteran reported her cervical spine disability had worsened. Forward flexion of the cervical spine was measured at 35 degrees. The examiner noted less movement than normal; pain on movement; and interference with sitting, standing and/or weight bearing. Localized tenderness was noted. Abnormal spinal contour was also noted. It was also noted that the Veteran has incapacitating episodes over the past 12 months due to intervertebral disc syndrome (IVDS) of at least 2 weeks but less than 4 weeks duration. There was no ankylosis noted. The examiner opined that there is no change in the Veteran's diagnosis of degenerative disc disease with spondylosis, but that for VA purposes, additional diagnoses have been established for left upper extremity radiculopathy, right upper extremity radiculopathy, and IVDS.

A May 2017 VA examination reflects the Veteran reported symptoms of pain. Upon examination, the examiner noted less movement than normal; pain on range of motion testing; guarding that did not result in abnormal gait or abnormal spinal contour; no ankylosis; and no periods of incapacitating episodes. Forward flexion of the cervical spine was measured at 40 degrees. The examiner diagnosed the Veteran with degenerative arthritis of the cervical spine.

A private evaluation of the Veteran's cervical spine was conducted in November 2017. The physician noted the Veteran had two diagnoses: chronic neck pain; and, other spondylosis with radiculopathy, cervical region. The examiner noted the Veteran reported a history of chronic neck pain, with radiation to arms. The examiner also noted that the Veteran reported an incapacitating episode over the past 12 months of approximately 1 week, but less than 2 weeks. Forward flexion and other measurements were not indicated. The physician opined that the Veteran suffers from chronic neck pain for which she was treated by VA physical medicine and rehab clinic, occupational/physical therapy, and neurology. 

The Veteran testified at a Board hearing in August 2017, reporting three injuries to her back while in service. She testified that she initially injured her lower back while mopping and was diagnosed with a back strain; that she later injured her back in California when the military truck she was riding in hit bumpy terrain, causing her to hit her head on the top of the roof, causing neck and back pain; and, that she was in another motor vehicle accident when the military truck she was riding in was rear-ended by another truck. She also reported that she has not had any surgery, but uses a tens unit, gets spinal injections, takes ibuprofen and muscle relaxants, and uses a cane. The Board finds that the Veteran is both competent to report objective signs and symptoms she experienced both during and after service, and that she is credible in those reports. 

Upon review of the relevant medical evidence after July 2, 2012, the Board finds that the Veteran's symptoms are consistent with the 20 percent rating currently assigned for her cervical spine disability, based on the degree of forward flexion and the lack of ankylosis. To obtain a higher rating for the Veteran's spine disability, it is necessary to show forward flexion of the cervical spine 15 degrees or less; or, ankylosis. For this period however, the Veteran's forward flexion was no worse than 35 degrees; and no ankylosis was noted. While there is evidence that the Veteran experienced an incapacitating episode of approximately 1 - 2 weeks in duration, this period of IVDS would garner only a 10 percent rating under the rating criteria for IVDS, while the current rating for degenerative disc disease cervical spine for this period is 20 percent. Thus, the Board finds that a rating of 20 percent is warranted for the Veteran's degenerative disc disease from July 2, 2012, and that a rating in excess of 20 percent is not warranted at any point after July 2, 2012.
 
Further, with regard to objective neurological abnormalities associated with the Veteran's spine disability, the Board notes that the Veteran is separately service connected for radiculopathy of the left and right upper extremities associated with degenerative disc disease of the cervical spine. No other neurological disorders have been diagnosed. Accordingly, a separate rating based on objective neurological abnormalities is not warranted at any time during the period on appeal.

Upper Extremity Radiculopathy

Upper extremity radiculopathy is rated pursuant to the criteria of a General Rating Formula for Diseases of the Peripheral Nerves, Diagnostic Code 8510, set forth in 38 C.F.R. § 4.124a. Under this General Rating Formula for Diseases of the Peripheral Nerves, a 40 percent rating for the major extremity, and a 30 percent rating for the minor extremity, contemplates moderate incomplete paralysis of the upper radicular group (fifth and sixth cervicals).

A 50 percent rating for the major extremity, and a 40 percent rating for the minor extremity, contemplates severe incomplete paralysis of the upper radicular group (fifth and sixth cervicals).

A maximum 70 percent rating for the major extremity, and a 60 percent rating for the minor extremity, contemplates complete paralysis with all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected.

In a note immediately preceding the rating criteria above, it states that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 

Here, the Veteran was assigned a 40 percent rating for her right upper extremity radiculopathy and a 30 percent rating for her left upper extremity radiculopathy, for moderate incomplete paralysis. However, the Veteran seeks a rating in excess of 40 percent for her right upper extremity radiculopathy, and a rating in excess of 30 percent for her left upper extremity radiculopathy. 

Post service treatment records from Metairie Orthopaedic Clinic in Metairie, Louisiana, are associated with the Veteran's claims file. An October 2005 record reflects the Veteran continued to complain of chronic neck pain into the shoulders and the right upper arm, and the physician determined the Veteran had an impairment of her cervical spine, including problems that involved the right shoulder which the physician felt was significantly related to her cervical spine disability. 

An August 2013 VA examination reflects the Veteran reported a history of injuries that occurred during military service, and the worsening of her condition over time for which she received injections to her neck and back. The examiner noted less movement than normal; pain on movement; and localized tenderness to the neck. The examiner opined that the Veteran's diagnosis of degenerative disc disease with mild spondylosis had progressed, with evidence of radiculopathy.

A September 2013 record from the Atlanta VAMC reflects the Veteran underwent an examination that included her upper extremities. The examiner noted the Veteran's upper extremities were grossly atraumatic with no guarding; normal muscle bulk for age and normal tone; no focal atrophic changes; no focal tenderness to palpation of upper limbs; Range of motion was found to be within normal limits throughout the upper extremities bilaterally with no pain reported; and strength was found to be 5/5 throughout upper extremities. Recommended treatment was stretching exercises, continued ice and stretch, and waiting another 2 weeks for injections. 

An August 2015 VA examination reflects the Veteran reported her cervical spine disability had worsened. Upon examination, the examiner noted that the Veteran had radicular pain in her right and left upper extremities that was determined to involve the C5/C6 nerve roots (upper radicular group). The Veteran's pain and assessed to be in the "severe" range of pain (constant pain that may be excruciating at times). The examiner opined that, for VA purposes, additional diagnoses have been established for bilateral upper extremity radiculopathy.

A December 2016 record from the Atlanta VAMC reflects the Veteran underwent an examination that included a review of her upper extremities. The examiner noted there was no tenderness to palpitation to the upper extremities; range of motion was normal; no joint crepitus was present; and there was no pain with joint motion.

The Veteran testified at a Board hearing in August 2017 that she is on medication for her radiculopathy, but that it doesn't take the pain away - it just decreases the intensity. The Board finds that the Veteran is both competent to report objective signs and symptoms she experienced both during and after service, and that she is credible in those reports. 

Upon consideration of the record in this matter, and the laws and regulations for ratings as set forth above, the Board concludes that the Veteran does not meet the criteria for an initial rating higher than 40 percent for her right upper extremity or 30 percent for her left upper extremity under Diagnostic Code 8510. While the evidence reflects the Veteran reported severe pain at the August 2015 VA examination, the Board finds that the evidence of record most consistently establishes that the Veteran's radiculopathy of the upper extremities has been moderate in nature. In so finding, the Board notes that the Veteran has most often demonstrated no more than moderate intermittent pain, with normal muscle strength, normal gait, and no muscle atrophy. See August 2013 VA examination; September 2013 Atlanta VAMC treatment record; December 2016 Atlanta VAMC treatment record. Moreover, the regulations state that when the involvement is wholly sensory, the rating should be, at most, the moderate degree. In addition, it is necessary to show severe incomplete paralysis to warrant a 50 percent rating for the right (major) upper extremity or 40 percent for the left (minor) upper extremity, or complete paralysis to warrant a 70 percent (major) or 60 percent (minor) rating, and those symptoms are simply not documented, or otherwise indicated, in the evidence of record. 

Therefore, the Board finds that ratings in excess of 40 percent for right upper extremity radiculopathy and a rating in excess of 30 percent for left upper extremity radiculopathy must be denied.


ORDER

Service connection for a left ring finger disability is denied.

Service connection for lumbosacral strain is granted.

An initial disability rating in excess of 10 percent for cervical spine degenerative disc disease with spondylosis prior to July 2, 2012, is denied.

An initial disability rating in excess of 20 percent for cervical spine degenerative disc disease with spondylosis July 2, 2012 and onward, is denied.

An initial rating in excess of 40 percent for right upper extremity radiculopathy associated with degenerative disc disease of the cervical spine with spondylosis is denied.

An initial rating in excess of 30 percent for left upper extremity radiculopathy associated with degenerative disc disease of the cervical spine with spondylosis is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


